DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zweig (US 5,113,425).

Regarding claim 19, Zweig discloses a cabinet x-ray device (Fig.1), including:
a) an x-ray source 18 configured to transmit an x-ray beam 20 along a beam path, the x-ray source 18 having a weight;
b) an x-ray detector 34 configured to detect the x-ray beam 20, the x-ray detector 34 having a weight; and
c) x-ray shielding 12 that extends circumferentially around the beam path from the x-ray source 18 to the x-ray detector 34 (Fig.1), the x-ray shielding being configured to limit transmission of x-rays from the x-ray beam 20 outside of the x-ray shielding (lead-lined steel: col.2, lines 50-51); where
d) at least one of the x-ray source 18 and the x-ray detector 34 is mounted on the x-ray shielding 12 such that the weight of at least one of the x-ray source 18 and the x-ray detector 34 is supported on the shielding 12 (col.2, lines 53-54).


Claim(s) 1, 14, 15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (CN 106650802 A, page numbers corresponding to provided translation).

Regarding claim 1, Zhao discloses a cabinet x-ray device for imaging seeds (Figs.5 and 6), including:
a) an x-ray source 2 configured to transmit an x-ray beam along a beam path;
b) a seed holder 4 configured to receive a plurality of seeds and be selectively positioned in the cabinet (via lifting frame 3) such that the beam path crosses the seed holder 4 and the x-ray beam passed through at least some of the seeds received in the seed holder 4; and
c) an x-ray detector 1 configured to detect the x-ray beam after passing through the seeds such that one or more x-ray images of the seeds (Fig.6) may be formed based on the detected x-ray beam.

With respect to claim 14, Zhao further discloses x-ray shielding 5 configured to extend circumferentially around the beam path from the x-ray source 2 to the x-ray detector 1 (Fig.5, p.5: “for isolating x-ray protective cover, the protective cover in a ray camera, object and x-ray source”).

With respect to claim 15, Zhao further discloses that the x-ray shielding 5 supports the weight of the x-ray source 2 (Fig.5).

With respect to claim 18, Zhao further discloses that the x-ray source 2 is configured so that the x-ray beam has an energy of less than or equal to 40 keV (15.4 kV acceleration voltage, p.5, which is understood to result in a bremsstrahlung energy spectrum that peaks at 15.4 keV).


Regarding claim 19, Zhao discloses a cabinet x-ray device (Fig.5), including:
a) an x-ray source 2 configured to transmit an x-ray beam along a beam path, the x-ray source 2 having a weight;
b) an x-ray detector 1 configured to detect the x-ray beam, the x-ray detector 1 having a weight; and
c) x-ray shielding 5 that extends circumferentially around the beam path from the x-ray source 2 to the x-ray detector 1 (Fig.5), the x-ray shielding being configured to limit transmission of x-rays from the x-ray beam outside of the x-ray shielding (p.5: “for isolating x-ray protective cover, the protective cover in a ray camera, object and x-ray source” and “a computer, a ray source, a ray camera, stage are installed in the protective cover”); where
d) at least one of the x-ray source 2 and the x-ray detector 1 is mounted on the x-ray shielding 5 such that the weight of at least one of the x-ray source 2 and the x-ray detector 1 is supported on the shielding 5 (Fig.5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao.

With respect to claim 16, Zhao, as applied to claim 14 above, does not specifically disclose the material of the x-ray shielding.
However, the skilled artisan readily appreciates the fact that steel and metal-impregnated polymers are routinely used as cost-effective x-ray shielding, particularly at lower energies (about 30 keV or less) or at greater distances from sources operating at higher voltages.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the x-ray shielding of Zhao to be steel or a metal-impregnated polymer as a known means of cost-effectively achieving sufficient x-ray shielding properties at low x-ray energies.

With respect to claim 17, Zhao, as applied to claim 12 above, does not specifically disclose that the cabinet x-ray device has a total weight of less than 50 pounds.
However, the skilled artisan appreciates the fact that x-ray sources operating at low acceleration voltages (15.4 kV) have less shielding and cooling requirements over those of higher energy beams.  This means a substantial size and weight savings over devices such as medical imaging systems or baggage inspection systems, which typically operate at 60 kV to 200 kV, and may weigh as much as a ton or more.  As such, it is well within reason that the device of Zhao weighs less than 50 pounds.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the cabinet x-ray device of Zhao to have a total weight of less than 50 pounds due to the advantages of having low shielding and cooling requirements for 15.4 kV based x-ray imaging.


Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, as applied to claim 1 above, in view of Defreitas (US 2019/0285558 A1).

With respect to claim 12, Zhao does not specifically disclose a doorway and a door movable relative to the cabinet to open and close the doorway, the seed holder being selectively passable through the doorway.  Zhao only describes the x-ray shielding covering all of the components without specifying a means for loading and unloading samples.
Defreitas teaches the common practice of providing a doorway in the shielding and a shielded door to close the doorway such that the sample holder (drawer) is selectively passable through the doorway (Fig.1).  Loading and unloading the sample holder is effectively managed in this manner.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Zhao to include a doorway and a door for selectively passing the seed holder through the doorway, as taught by Defreitas, in order to simply and efficiently load and unload the seed holder through the shielding.

With respect to claim 13, Defreitas further teaches a safety interlock where the door is automatically locked in the closed position when the x-ray source is transmitting x-rays in order to maximize operator safety (par.0043).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Zhao to have the closed door automatically locked when the x-ray source is transmitting x-rays, as taught by Defreitas, in order to improve operational safety by providing a proof against operator error.
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

With respect to claim 2, Zhao further discloses that the seed holder 4 is configured to receive a set of the seeds (200 seeds separated into groups of 10, p.5).  The prior art further teaches the common practice of having seeds placed in a seed holder having a plurality of sample wells at spaced apart locations (Modiano, see IDS filed 3/8/2021; Lafferty (see PTO-892); and US patent documents to Cope (see PTO-892)).
However, the prior art neither teaches nor reasonably suggests the additional limitation that the each of the sample wells receives a set of the seeds, as required by the combination as claimed.  Modiano, Lafferty and Cope all teach placing a single seed per well (or single uniform plant sample in the case of Lafferty) for imaging and subsequent sorting/quality assessment.  Although Zhao is silent as to the specific nature of the sample holders, it appears that each seed is evenly spaced out in two dimensions (Fig.6) similar to that of Modiano (Fig.10A).  This suggests that Zhao also images the seeds with a single seed per sample well.  In this manner, each seed is clearly imaged, with no overlap.  Absent the benefit of Applicants’ disclosure, the skilled artisan would not place a set of seeds in a single well of a seed holder for imaging.
Claims 3-11 are allowed by virtue of their dependence upon claim 2.


Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art teaches various aspects of the claimed invention, including:
a) placing seeds into a seed holder (Zhao, Figs.5 and 6; Modiano, Fig.10A);
b) positioning the seed holder in a cabinet x-ray device (Zhao, Fig.5) at a plurality of spaced apart, predefined positions (seeds spaced apart evenly in two dimensions, Zhao, Fig.6), where an x-ray beam of the cabinet x-ray device intersects each of the sample wells at a respective one of the plurality of predefined positions of the seed holder (all seeds imaged in Zhao, Fig.6); and
c) taking an image of the seeds using the cabinet x-ray device (Zhao, Fig.6) when the seed holder is positioned at a predefined position (Zhao, top of p.5).
However, the prior art neither teaches nor reasonably suggests that each sample well in the seed holder receives a set of seeds, where the x-ray image of a respective set of seeds is taken when the seed holder is positioned at each of the predefined positions, as required by the combination as claimed.  By contrast, the prior art teaches the practice of imaging individual seeds in individual wells of an entire seed holder simultaneously (Zhao, Fig.6; Modiano, Fig.10A).  In this manner, each seed is clearly imaged, with no overlap, simultaneously (improving throughput).  Absent the benefit of Applicants’ disclosure, the skilled artisan would not place a set of seeds in a single well of a seed holder and image each set separately after the seed holder is moved to align each well for imaging.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  the cited art teaches various aspects of cabinet x-ray imaging systems and/or various rotatable sample stages having multiple sample wells for serial analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884